PER CURIAM.
Christopher Harper appeals the judgment the district court1 entered after he pleaded guilty to being a felon in possession of firearms in violation of 18 U.S.C. § 922(g)(1). His counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the 87-month sentence imposed was too harsh.
This argument, which we construe as an Eighth Amendment challenge, fails. Cf. United States v. Prior, 107 F.3d 654, 659-60 (8th Cir.) (finding no Eighth Amendment violation for defendant’s harsh life sentence following guilty plea to methamphetamine offense), cert. denied, 522 U.S. 824, 118 S.Ct. 84, 139 L.Ed.2d 41 (1997).
Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues.
Accordingly, we affirm, and we grant counsel’s motion to withdraw.

. The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.